UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TODD L. MURRAY,

                            Plaintiff,
                                                                1:19-cv-09615-MKV
                    -against-
                                                                       ORDER
 MILTON E CASH, and NIGHTHALL
 TRANSPORT INC.,                                                   USDC SDNY
                                                                   DOCUMENT
                            Defendants.
                                                                   ELECTRONICALLY FILED
                                                                   DOC #:
MARY KAY VYSKOCIL, United States District Judge:                   DATE FILED: 3/16/2020

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly:

       It is hereby ORDERED that the Initial Pretrial Conference scheduled to take place on

Thursday, March 19, 2020 is adjourned sine die. The Court is in receipt of the parties’ joint letter

and proposed Case Management Plan, filed on March 12, 2020, [ECF #9] and will issue a

Scheduling Order based on those filings.

SO ORDERED.
                                                     _________________________________
Date: March 16, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
